United States Court of Appeals
                     For the First Circuit


No. 05-2419

                         MARK OBERSHAW,

                     Petitioner, Appellant,

                               v.

                  KATHLEEN LANMAN; PETER ALLEN,

                     Respondents, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on June 30, 2006 is amended
as follows:

     In the sentence on page 9, line 14 insert the word "of" after
the word "more".